DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
 REJECTIONS UNDER 35 U.S.C. §112 
In view of the current amendments the Office has removed this rejection regarding claims 1-4, but has imposed a new rejection regarding claim 5.
REJECTIONS UNDER 35 U.S.C. §102 
Rejection of Independent Claims 1 and 5 
The Applicant argues that Keber does not disclose a "proportional time period reflecting how long said thermostat is requesting heat from said boiler within a predetermined time period, in dependence upon said exchange of data...". 
The Office respectfully disagrees because Keber states in claim 1:
 Claim 1. A heating system for a building having a first zone with a first thermostat and a first heat distribution element and a second zone with a second thermostat and a second heat distribution element, the heating system comprising: a modulating boiler; at least one pump fluidly connected to the modulating boiler and the heat distribution elements; and a zone controller in communication with the modulating boiler, the at least one pump, the first thermostat, and the second thermostat, the zone controller including: memory storing an instruction set and data related to the thermostats, a plurality of duty cycles, a plurality of time periods, and a maximum zone load; and a processor in communication with the memory for running the instruction set, wherein the processor is operative to: calculate a first duty cycle for the first zone based on a first time period; calculate a second duty cycle for the second zone based on a second time period; determine a maximum zone load, which is a greater of the first duty cycle and the second duty cycle; and provide a modulating signal to the modulating boiler based on the maximum zone load, wherein the modulating signal determines operation of the modulating boiler. 
As seen by the bold sections, this time is modified by information provided by the sensors, such as  the thermostat and this time period can be set manually or modified, as evidenced and reiterated in different manner in paragraph 0047, with emphasis, below:
[0047] It is envisioned that, to the extent possible, the set time periods for each zone reflect a thermostat cycle that is typical for the heating system in normal operation. This is in contrast to the thermostat cycles which occur during night setback or during recovery from night setback. Further, high thermal mass zones (e.g., radiant floors) will typically have longer set time periods than lower thermal mass zones (e.g., baseboards or fan-coils). A set time period that is too short will result in a more responsive algorithm, but runs the risk of collecting data over a time period which does not reflect an average thermostat cycle. A set time period that is long has the advantage of more accurately reflecting a typical thermostat cycle, but runs the risk of reacting slowly to full on or full off conditions. In one embodiment, the set time period is initially set to 1.5 hours and subject to change (manually or automatically) or additional modification based on past history and/or performance.
The rejections stand.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “active” in claim 5is unclear due to it is absent in the original disclosure and what it means in the context of the invention which renders the claim indefinite. The term “active” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Office is unsure of what “active operative communication” means, and so the Office has interpreted, “a thermostat in active commination…”, as “a thermostat”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term “active” is not mentioned in the specification and the original disclosure. Therefore, one of ordinary skill in the art would not recognize that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Keber  (US 2018/0156473).
Regarding claim 1, Keber discloses an increased efficiency boiler system, said boiler system (Abstract) comprising: a boiler (102); a thermostat (118a-c) in active operative communication with said boiler (via the controller, Figure 6); a controller (200), said controller being in communication with said boiler and said thermostat and selectively exchanging data with said boiler and said thermostat ([0028]); wherein said controller determines a proportional time period (i.e. duty cycle) reflecting how long said thermostat is requesting heat from said boiler within a predetermined time period (312, Figure 3, [0044 & 0046]), in dependence upon said exchange of data; said controller further determining a cycle frequency reflecting the number of times  (Claim 4, i.e. thermostat cycling frequency) said thermostat is requesting heat from said boiler within said predetermined time period; and said controller adjusting an energy input provided to said boiler in dependence upon said proportional time period and said cycle frequency ([0059], Claim 1). 
In order to clarify the Office’s position, the following sections of the cited paragraphs of Keber have been reproduced with emphasis added, as to the salient points:
[0044] Referring now to FIG. 3, there is illustrated a flowchart depicting a process 300 for calculating percent duty cycle as part of a process for providing hydronic heat in accordance with the subject technology. At step 302, the process of the flowchart begins. The flowchart begins under ongoing operation circumstances as opposed to an initial start-up condition. At step 304, a loop is initiated for an area where the variable "i" is used to denote the zone number. At step 306, a time counter, Period_Timer_Zone(i), is incremented for the corresponding zone. The Period_Timer_Zone(i) is used for zone(i) to accumulate the on-time and off-time of zone(i). 
 [0046] Still referring to FIG. 3, the process 300 is designed to collect on-time and off-time data over a set time period for each area. The set time period, Period_Length_Zone(i), can be set to a default number, entered by the user, calculated by an algorithm, or obtained by some other source, for example, through a WiFi signal. The Period_Length_Zone(i) can be, and typically is, different for each zone. 
[0059] Still referring to FIG. 4, the process 400 also modulates a boiler based on a direct proportional calculation in accordance with the subject technology. It is envisioned that the process 400 will be carried out anytime a new maximum percent duty cycle (i.e., Maximum_Zone_Load) is calculated (e.g., anytime a new Load_Zone(i) is calculated in FIG. 3). In brief overview, the process 400 also determines a modulation level for a boiler which is proportional to the maximum percent duty cycle. The modulation level is relied on by the boiler to determine what percentage of maximum operational power the boiler should be run at. Thus, in times when less heat is needed, a lower modulation level will cause the boiler to run at a lower temperature, thereby providing increased energy efficiency and comfort to the user. 
Claim 1. A heating system for a building having a first zone with a first thermostat and a first heat distribution element and a second zone with a second thermostat and a second heat distribution element, the heating system comprising: a modulating boiler; at least one pump fluidly connected to the modulating boiler and the heat distribution elements; and a zone controller in communication with the modulating boiler, the at least one pump, the first thermostat, and the second thermostat, the zone controller including: memory storing an instruction set and data related to the thermostats, a plurality of duty cycles, a plurality of time periods, and a maximum zone load; and a processor in communication with the memory for running the instruction set, wherein the processor is operative to: calculate a first duty cycle for the first zone based on a first time period; calculate a second duty cycle for the second zone based on a second time period; determine a maximum zone load, which is a greater of the first duty cycle and the second duty cycle; and provide a modulating signal to the modulating boiler based on the maximum zone load, wherein the modulating signal determines operation of the modulating boiler. 
Claim 4. A heating system as recited in claim 1, wherein the first and second time periods are an average thermostat cycling frequency for the respective zone.
As can be seen Keber modulates the boiler in order to achieve maximum performance by considering in its operating calculations, both the amount of time the thermostat is activated and the duration of said activation.
Regarding claim 2, Keber discloses the increased efficiency boiler system according to claim 1, wherein: said determination of said cycle frequency includes communicating said cycle frequency from said thermostat (118a-c) to said controller (200, [0049]).  
Regarding claim 3, Keber discloses the increased efficiency boiler system according to claim 1, wherein: a thermal output of said boiler is adjusted when said input energy is adjusted ([0026, 0059]).  
Regarding claim 4, Keber discloses the increased efficiency boiler system according to claim 1, wherein: said cycle frequency is the number of times said thermostat changes state from OFF to ON, or from ON to OFF (Claim 4), within said predetermined time period.  
Regarding claim 5, Keber discloses a boiler system, said boiler system comprising: a boiler (102, Figure 1); a thermostat (118a-c) in active operative communication (via the controller) with said boiler; a controller (200), said controller being in communication with said boiler and said thermostat and selectively exchanging data with said boiler and said thermostat; wherein said controller determines how long said thermostat is communicating with said boiler in total ([0044 &0046], Figure 3), within a predetermined time period; wherein said controller further determining the number of times said thermostat is requesting heat from said boiler (Claim 4, i.e. thermostat cycling frequency), within said predetermined time period; and said controller adjusting an energy input provided to said boiler in dependence upon said determinations of said controller ([[0079],Claim 1).  
Claim 1. A heating system for a building having a first zone with a first thermostat and a first heat distribution element and a second zone with a second thermostat and a second heat distribution element, the heating system comprising: a modulating boiler; at least one pump fluidly connected to the modulating boiler and the heat distribution elements; and a zone controller in communication with the modulating boiler, the at least one pump, the first thermostat, and the second thermostat, the zone controller including: memory storing an instruction set and data related to the thermostats, a plurality of duty cycles, a plurality of time periods, and a maximum zone load; and a processor in communication with the memory for running the instruction set, wherein the processor is operative to: calculate a first duty cycle for the first zone based on a first time period; calculate a second duty cycle for the second zone based on a second time period; determine a maximum zone load, which is a greater of the first duty cycle and the second duty cycle; and provide a modulating signal to the modulating boiler based on the maximum zone load, wherein the modulating signal determines operation of the modulating boiler. 
Claim 4. A heating system as recited in claim 1, wherein the first and second time periods are an average thermostat cycling frequency for the respective zone.
As can be seen Keber modulates the boiler in order to achieve maximum performance by considering in its operating calculations, both the amount of time the thermostat is activated and the duration of said activation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762